ORDER
PER CURIAM.
James Shields (Defendant) appeals from the judgment upon his convictions by a jury of statutory rape in the first degree, Section 566.032, RSMo 1994; statutory sodomy in the first degree, Section 566.062, RSMo 1994; and child molestation in the first degree, Section 566.067, RSMo 1994, for which Defendant was sentenced to life imprisonment, life imprisonment, and seven years’ imprisonment, respectively, with the sentences to run concurrently.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 30.25(b).